UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-1685 Name of Registrant: Vanguard Morgan Growth Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 31, 2010 Item 1: Schedule of Investments Vanguard Morgan Growth Fund Schedule of Investments As of December 31, 2010 Market Value Shares ($000) Common Stocks (96.9%) 1 Consumer Discretionary (15.5%) * Amazon.com Inc. 735,375 132,368 Starbucks Corp. 3,462,661 111,255 Coach Inc. 1,390,337 76,900 * Ford Motor Co. 4,109,268 68,995 Omnicom Group Inc. 1,118,542 51,229 Walt Disney Co. 1,234,520 46,307 Ross Stores Inc. 656,767 41,541 NIKE Inc. Class B 450,870 38,513 McDonald's Corp. 497,241 38,168 Advance Auto Parts Inc. 566,166 37,452 * LKQ Corp. 1,551,551 35,251 TJX Cos. Inc. 750,670 33,322 Home Depot Inc. 905,090 31,732 Expedia Inc. 1,256,989 31,538 * Las Vegas Sands Corp. 672,955 30,922 * Dollar General Corp. 984,523 30,195 * ITT Educational Services Inc. 411,830 26,229 News Corp. Class A 1,687,251 24,566 * priceline.com Inc. 55,480 22,167 Tractor Supply Co. 434,930 21,090 * CarMax Inc. 583,345 18,597 * Dollar Tree Inc. 323,000 18,114 Carnival Corp. 382,828 17,652 * Discovery Communications Inc. Class A 397,500 16,576 * Discovery Communications Inc. 432,415 15,865 * Harman International Industries Inc. 338,900 15,691 Gentex Corp. 488,095 14,428 * Urban Outfitters Inc. 397,280 14,227 * Kohl's Corp. 259,300 14,090 Starwood Hotels & Resorts Worldwide Inc. 230,300 13,998 DeVry Inc. 290,910 13,958 Service Corp. International 1,645,300 13,574 Target Corp. 225,000 13,529 Scripps Networks Interactive Inc. Class A 243,400 12,596 * DIRECTV Class A 305,600 12,203 * Bed Bath & Beyond Inc. 239,100 11,752 Williams-Sonoma Inc. 304,635 10,872 * Warnaco Group Inc. 193,225 10,641 * Lululemon Athletica Inc. 142,825 9,772 Darden Restaurants Inc. 209,480 9,728 * O'Reilly Automotive Inc. 158,700 9,589 * Aeropostale Inc. 383,604 9,452 * Ctrip.com International Ltd. ADR 233,643 9,451 Buckle Inc. 245,358 9,267 * Tenneco Inc. 208,958 8,601 CBS Corp. Class B 444,400 8,466 Autoliv Inc. 105,440 8,323 * GameStop Corp. Class A 341,200 7,807 * AutoZone Inc. 28,400 7,742 Wynn Resorts Ltd. 70,700 7,341 Tiffany & Co. 115,600 7,198 Bayerische Motoren Werke AG ADR 268,140 7,013 * TRW Automotive Holdings Corp. 130,000 6,851 DR Horton Inc. 505,100 6,026 * WMS Industries Inc. 125,075 5,658 Chico's FAS Inc. 434,053 5,222 * DISH Network Corp. Class A 238,900 4,697 McGraw-Hill Cos. Inc. 112,900 4,111 Comcast Corp. Class A Special Shares 194,634 4,050 Comcast Corp. Class A 122,225 2,685 * Liberty Global Inc. Class A 61,300 2,169 * Liberty Global Inc. 61,800 2,094 Cablevision Systems Corp. Class A 43,800 1,482 * Liberty Media Corp. - Starz 21,700 1,443 * Fossil Inc. 19,200 1,353 Lowe's Cos. Inc. 13,500 339 Consumer Staples (3.8%) * Anheuser-Busch InBev NV ADR 753,320 43,007 * Whole Foods Market Inc. 657,725 33,274 Mead Johnson Nutrition Co. 503,413 31,338 Kraft Foods Inc. 923,969 29,114 Costco Wholesale Corp. 368,164 26,585 Wal-Mart Stores Inc. 469,200 25,304 Philip Morris International Inc. 410,500 24,027 Estee Lauder Cos. Inc. Class A 296,608 23,936 Herbalife Ltd. 290,510 19,862 * Hansen Natural Corp. 275,138 14,384 PepsiCo Inc. 194,400 12,700 Coca-Cola Co. 151,878 9,989 Kroger Co. 399,300 8,928 Sysco Corp. 253,160 7,443 Dr Pepper Snapple Group Inc. 188,800 6,638 Coca-Cola Enterprises Inc. 240,500 6,020 Hormel Foods Corp. 92,600 4,747 Kimberly-Clark Corp. 46,600 2,938 Colgate-Palmolive Co. 20,600 1,656 Hershey Co. 32,300 1,523 Walgreen Co. 10,600 413 Energy (6.5%) Occidental Petroleum Corp. 853,242 83,703 Schlumberger Ltd. 755,189 63,058 Valero Energy Corp. 2,042,124 47,214 Anadarko Petroleum Corp. 604,427 46,033 * Cameron International Corp. 822,011 41,701 Exxon Mobil Corp. 553,730 40,489 * Concho Resources Inc. 303,846 26,638 * Oceaneering International Inc. 328,345 24,176 * Ultra Petroleum Corp. 381,005 18,200 Baker Hughes Inc. 276,146 15,787 * Nabors Industries Ltd. 578,613 13,574 *,^ InterOil Corp. 183,100 13,196 * Alpha Natural Resources Inc. 191,310 11,484 * Pride International Inc. 287,700 9,494 Peabody Energy Corp. 147,400 9,431 * Continental Resources Inc. 155,900 9,175 National Oilwell Varco Inc. 133,740 8,994 Core Laboratories NV 100,490 8,949 * Petrohawk Energy Corp. 483,980 8,833 Pioneer Natural Resources Co. 94,100 8,170 * Superior Energy Services Inc. 225,360 7,885 * Whiting Petroleum Corp. 63,800 7,477 El Paso Corp. 521,300 7,173 * Southwestern Energy Co. 178,780 6,692 * Weatherford International Ltd. 290,380 6,621 * Denbury Resources Inc. 326,500 6,233 Cabot Oil & Gas Corp. 163,200 6,177 Murphy Oil Corp. 56,100 4,182 Sunoco Inc. 71,500 2,882 Hess Corp. 32,400 2,480 * McDermott International Inc. 101,000 2,090 * Tesoro Corp. 106,700 1,978 Halliburton Co. 12,300 502 Exchange-Traded Fund (0.7%) ^,2 Vanguard Growth ETF 1,044,900 64,178 Financials (4.2%) Goldman Sachs Group Inc. 556,181 93,528 American Express Co. 1,109,278 47,610 Lincoln National Corp. 1,198,753 33,337 Wells Fargo & Co. 752,635 23,324 * Affiliated Managers Group Inc. 196,400 19,487 T Rowe Price Group Inc. 254,290 16,412 Raymond James Financial Inc. 476,300 15,575 Lazard Ltd. Class A 359,945 14,214 Moody's Corp. 502,190 13,328 Banco Santander Brasil SA ADR 807,757 10,986 * CB Richard Ellis Group Inc. Class A 522,070 10,692 Aflac Inc. 152,300 8,594 Discover Financial Services 410,800 7,612 Ameriprise Financial Inc. 126,000 7,251 Capital One Financial Corp. 147,500 6,278 * Citigroup Inc. 1,300,700 6,152 * CIT Group Inc. 129,800 6,114 Waddell & Reed Financial Inc. Class A 158,175 5,582 Franklin Resources Inc. 49,900 5,549 Public Storage 41,700 4,229 Host Hotels & Resorts Inc. 176,100 3,147 US Bancorp 115,600 3,118 * Berkshire Hathaway Inc. Class B 22,250 1,783 Simon Property Group Inc. 7,500 746 Health Care (8.5%) * Agilent Technologies Inc. 1,245,218 51,589 * Express Scripts Inc. 939,017 50,754 UnitedHealth Group Inc. 1,105,349 39,914 * Waters Corp. 490,627 38,127 Shire plc ADR 516,400 37,377 Teva Pharmaceutical Industries Ltd. ADR 676,961 35,290 Cooper Cos. Inc. 622,280 35,059 * Medco Health Solutions Inc. 540,471 33,115 Abbott Laboratories 626,832 30,031 * Laboratory Corp. of America Holdings 339,988 29,892 * Illumina Inc. 469,130 29,715 * Celgene Corp. 433,139 25,616 * Vertex Pharmaceuticals Inc. 573,111 20,076 * Hologic Inc. 1,065,333 20,050 * United Therapeutics Corp. 304,840 19,272 * ResMed Inc. 511,880 17,731 * Amgen Inc. 272,007 14,933 * Allscripts Healthcare Solutions Inc. 730,100 14,069 Perrigo Co. 218,500 13,838 * Watson Pharmaceuticals Inc. 255,470 13,195 * DaVita Inc. 152,300 10,583 * Hospira Inc. 189,700 10,564 Patterson Cos. Inc. 319,900 9,799 * Varian Medical Systems Inc. 139,810 9,686 * ICON plc ADR 441,100 9,660 McKesson Corp. 135,600 9,543 * Biogen Idec Inc. 136,550 9,156 * Mednax Inc. 131,600 8,855 * Catalyst Health Solutions Inc. 171,063 7,953 * Gilead Sciences Inc. 215,622 7,814 AmerisourceBergen Corp. Class A 228,800 7,807 Stryker Corp. 138,542 7,440 * Mylan Inc. 348,500 7,364 * Edwards Lifesciences Corp. 86,600 7,001 * Covance Inc. 134,420 6,910 Lincare Holdings Inc. 237,700 6,377 Cardinal Health Inc. 161,800 6,199 * Cephalon Inc. 97,880 6,041 * Endo Pharmaceuticals Holdings Inc. 151,100 5,396 * Amylin Pharmaceuticals Inc. 344,200 5,063 Allergan Inc. 70,200 4,821 Johnson & Johnson 58,300 3,606 * WellPoint Inc. 40,500 2,303 * Community Health Systems Inc. 46,400 1,734 Medtronic Inc. 38,299 1,420 * Intuitive Surgical Inc. 4,874 1,256 Industrials (14.2%) Caterpillar Inc. 1,559,359 146,050 Parker Hannifin Corp. 827,742 71,434 General Electric Co. 3,813,693 69,752 Joy Global Inc. 652,090 56,569 Boeing Co. 859,522 56,092 Honeywell International Inc. 985,000 52,363 Cummins Inc. 474,846 52,238 CH Robinson Worldwide Inc. 559,918 44,900 Ingersoll-Rand plc 930,690 43,826 Emerson Electric Co. 735,732 42,062 Dover Corp. 661,667 38,674 Illinois Tool Works Inc. 656,637 35,064 AMETEK Inc. 876,733 34,412 Precision Castparts Corp. 239,534 33,346 * IHS Inc. Class A 414,050 33,285 * BE Aerospace Inc. 896,496 33,197 Southwest Airlines Co. 2,346,049 30,452 * Foster Wheeler AG 796,440 27,493 Fastenal Co. 456,090 27,324 Expeditors International of Washington Inc. 453,445 24,758 * Chicago Bridge & Iron Co. NV 554,930 18,257 Flowserve Corp. 150,335 17,923 MSC Industrial Direct Co. Class A 271,016 17,532 Goodrich Corp. 191,100 16,830 United Parcel Service Inc. Class B 211,500 15,351 * Stericycle Inc. 186,900 15,124 * HUB Group Inc. Class A 361,162 12,691 Pall Corp. 254,192 12,603 * Navistar International Corp. 215,400 12,474 Deere & Co. 149,600 12,424 * Corrections Corp. of America 459,150 11,506 * Swift Transporation Co. 863,230 10,799 IESI-BFC Ltd. 417,455 10,144 Cooper Industries plc 167,060 9,738 * Alaska Air Group Inc. 168,807 9,570 Lennox International Inc. 201,728 9,540 CLARCOR Inc. 216,988 9,307 JB Hunt Transport Services Inc. 223,445 9,119 Watsco Inc. 128,800 8,125 Donaldson Co. Inc. 134,403 7,833 * Delta Air Lines Inc. 611,200 7,701 Landstar System Inc. 176,745 7,236 Rockwell Automation Inc. 99,700 7,149 * WESCO International Inc. 132,300 6,985 Union Pacific Corp. 74,200 6,875 Waste Connections Inc. 234,800 6,464 United Technologies Corp. 31,600 2,488 Pitney Bowes Inc. 81,700 1,976 * AGCO Corp. 34,900 1,768 Information Technology (39.4%) * Apple Inc. 1,003,825 323,794 International Business Machines Corp. 1,824,674 267,789 * Cisco Systems Inc. 10,220,130 206,753 Oracle Corp. 6,543,182 204,802 * Google Inc. Class A 305,725 181,591 * NetApp Inc. 3,212,342 176,550 Microsoft Corp. 6,119,236 170,849 Altera Corp. 3,880,673 138,074 * EMC Corp. 5,631,501 128,961 * Juniper Networks Inc. 3,031,616 111,927 * VMware Inc. Class A 991,312 88,138 Broadcom Corp. Class A 1,925,339 83,848 Xilinx Inc. 2,522,021 73,088 * Cognizant Technology Solutions Corp. Class A 983,658 72,092 * QLogic Corp. 3,575,487 60,855 Analog Devices Inc. 1,602,319 60,359 * Autodesk Inc. 1,416,346 54,104 * Check Point Software Technologies Ltd. 1,085,828 50,230 Mastercard Inc. Class A 214,990 48,181 Intersil Corp. Class A 2,951,236 45,065 QUALCOMM Inc. 890,629 44,077 * Baidu Inc. ADR 428,822 41,394 * Skyworks Solutions Inc. 1,347,800 38,588 * Red Hat Inc. 833,597 38,054 * Salesforce.com Inc. 288,152 38,036 * Riverbed Technology Inc. 1,047,660 36,846 * Dell Inc. 2,714,713 36,784 * Emulex Corp. 2,890,874 33,708 * BMC Software Inc. 711,287 33,530 * Citrix Systems Inc. 480,654 32,882 * Rovi Corp. 517,060 32,063 Amphenol Corp. Class A 535,010 28,238 * Alliance Data Systems Corp. 391,230 27,789 * VeriFone Systems Inc. 684,186 26,382 * Intuit Inc. 527,300 25,996 * SanDisk Corp. 510,059 25,432 * eBay Inc. 910,304 25,334 Intel Corp. 1,152,244 24,232 * Adobe Systems Inc. 714,735 22,000 Tyco Electronics Ltd. 561,688 19,884 Fidelity National Information Services Inc. 594,670 16,288 Avago Technologies Ltd. 525,035 14,948 Hewlett-Packard Co. 352,200 14,828 *,^ Longtop Financial Technologies Ltd. ADR 405,362 14,666 * F5 Networks Inc. 112,600 14,656 * RF Micro Devices Inc. 1,985,495 14,593 * IAC/InterActiveCorp 493,244 14,156 * Trimble Navigation Ltd. 347,265 13,866 * NeuStar Inc. Class A 465,750 12,133 ADTRAN Inc. 305,100 11,048 * Lam Research Corp. 209,870 10,867 * Microsemi Corp. 454,500 10,408 * Equinix Inc. 122,000 9,914 Jabil Circuit Inc. 479,663 9,636 * Nuance Communications Inc. 516,040 9,382 * FLIR Systems Inc. 271,900 8,089 *,3 Mail.ru Group Ltd. GDR 219,789 7,912 * Fiserv Inc. 131,300 7,689 * Motorola Inc. 846,700 7,680 * Polycom Inc. 190,420 7,423 * Teradata Corp. 173,900 7,158 * ON Semiconductor Corp. 714,022 7,055 * Ariba Inc. 299,489 7,035 * Marvell Technology Group Ltd. 338,200 6,274 * Blackboard Inc. 148,164 6,119 * Atmel Corp. 417,300 5,141 * Novellus Systems Inc. 146,200 4,725 Accenture plc Class A 67,700 3,283 * Flextronics International Ltd. 314,072 2,465 Visa Inc. Class A 18,000 1,267 * Advanced Micro Devices Inc. 121,400 993 Texas Instruments Inc. 25,200 819 Materials (3.0%) Teck Resources Ltd. Class B 990,019 61,213 Cliffs Natural Resources Inc. 471,543 36,785 Nucor Corp. 810,914 35,534 * Rio Tinto plc ADR 378,286 27,108 Albemarle Corp. 391,000 21,810 Praxair Inc. 143,930 13,741 Freeport-McMoRan Copper & Gold Inc. 100,800 12,105 Newmont Mining Corp. 186,200 11,438 * Crown Holdings Inc. 278,200 9,286 Lubrizol Corp. 69,400 7,418 CF Industries Holdings Inc. 52,100 7,041 International Paper Co. 233,300 6,355 Walter Energy Inc. 49,000 6,264 Ecolab Inc. 115,400 5,819 Ball Corp. 63,200 4,301 Telecommunication Services (1.0%) * American Tower Corp. Class A 1,038,494 53,628 * NII Holdings Inc. 314,330 14,038 * Crown Castle International Corp. 272,000 11,922 Millicom International Cellular SA 44,150 4,221 * MetroPCS Communications Inc. 307,700 3,886 Utilities (0.1%) * AES Corp. 838,370 10,211 Total Common Stocks (Cost $6,227,954) Market Value Coupon Shares ($000) Temporary Cash Investments (4.3%) 1 Money Market Fund (4.0%) 4,5 Vanguard Market Liquidity Fund 0.211% 349,279,845 349,280 Face Market Maturity Amount Value Coupon Date ($000) ($000) Repurchase Agreement (0.1%) Banc of America Securities, LLC (Dated 12/31/10, Repurchase Value 12,800,000, collateralized by Federal Home Loan Mortage Corp. 0.000%, 5/25/11, and Federal National Mortgage Assn. 5.000%, 10/15/11) 0.200% 1/31/11 12,800 12,800 U.S. Government and Agency Obligations (0.2%) 6,7 Federal Home Loan Bank Discount Notes 0.250% 3/18/11 100 100 6,7 Federal Home Loan Bank Discount Notes 0.260% 3/23/11 1,750 1,749 6,7 Federal Home Loan Bank Discount Notes 0.250% 6/15/11 6,000 5,993 6,7 Freddie Mac Discount Notes 0.240% 3/14/11 10,000 9,996 6,7 Freddie Mac Discount Notes 0.271% 6/7/11 220 220 Total Temporary Cash Investments (Cost $380,137) Total Investments (101.2%) (Cost $6,608,091) Other Assets and Liabilities-Net (-1.2%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $30,024,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.9% and 2.3%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2010, the value of this security represented 0.1% of net assets. 4 Includes $30,766,000 of collateral received for securities on loan. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Securities with a value of $16,739,000 have been segregated as initial margin for open futures contracts. 7 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. ADRAmerican Depositary Receipt. GDRGlobal Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B . Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
